Title: Thomas Jefferson to Louis H. Girardin, 13 December 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
                        
                        
                            Dec. 13. 14.
                    
          Th: Jefferson must apologise to mr Girardin for not sending an answer to his note of the day before yesterday, which was occasioned by his servant’s departure while he was writing it. he now sends him Jones’s MS. and Mellish’s travells. the copy of the British spy which he possesses belongs to his petit format library in Bedford, where it now is. he will with pleas has made a few unimportant notes with the pencil on mr Jones’s work; he will go over mr Girardin’s with pleasure & attention, and will freely make any remarks which he may think would be useful. from what he has already gone over he thinks there will be little room for any observation.—after mr Girardin left him the other day, he recollected that mr Wirt had requested information from him as to the proposition for a dictator, & that  on that occasion he ransacked his papers & his memory, and wrote mr Wirt the result, which was almost nothing. he now sends mr Girardin a copy of what he wrote to  mr Wirt on that occasion. he thinks with mr G. that Henry’s foibles should be lightly touched. it is not easy indeed to say whether his scheme of a dictator proceeded from ambition of which he had a great deal, or want of judgment, of which he had little. he was profoundly acquainted with mankind, particularly the lower order, & knew well how to lead them, towards which his unparalleled eloquence furnished & an irresistable instrument. he salutes mr Girardin with friendship & respect.
        